DETAILED ACTION

Election/Restrictions
Claims 21-27, 29-30, 32, 35, 41-44 are allowable. The restriction requirement in between Groups I & II and Species 1-30, as set forth in the Office action mailed on 02/18/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/18/22 is withdrawn.  Claims 28, 31, 33-34, 36, directed to other species in Figs. 21-22 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 21-36, 41-44 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the claim in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed an apparatus including: an ultrasonic blade includes a top surface, a bottom surface, and opposing first and second lateral sides, wherein the first lateral side includes a recessed channel that is formed into at least a portion of the first lateral side, wherein the recessed channel is configured to advance fluid distally along the first lateral side of the ultrasonic blade.
Regarding claim 35, the claim in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed an apparatus including: the ultrasonic blade includes a recessed channel disposed along at least a portion of a lateral side of the ultrasonic blade and configured to transfer fluid along at least the portion of the lateral side of the ultrasonic blade, wherein the recessed channel includes a plurality of pocket regions that are defined at least in part by a plurality of fingers, wherein the plurality of fingers -4-Serial No. 16/727,585 forms a plurality of narrow regions in the recessed channel.
Regarding claim 43, the claim in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed an apparatus including: ultrasonic blade includes a recessed channel that is formed into at least a portion of a first lateral side of the ultrasonic blade, wherein the recessed channel is configured to advance fluid distally along the ultrasonic -5-Serial No. 16/727,585 blade, wherein the recessed channel includes a plurality of fingers, wherein at least one of the plurality of fingers includes a distally inclined distal face and a distally inclined proximal face, wherein the distally inclined orientations of the distally inclined distal face and the distally inclined proximal face are configured to facilitate distal communication of the fluid along the recessed channel.
The closet prior art of record is Morgan et al. (US 2007/0102453), Beaupre’ (US 7,478,148), however these references do not disclose the device as claimed or described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783